Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.527 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    ADRIS BRUNDIDGE,                                   MEMORANDUM DECISION AND
                                                      ORDER GRANTING DEFENDANTS’
               Plaintiff,                              FIRST MOTION TO DISMISS AND
                                                      DENYING DEFENDANTS’ SECOND
    v.                                                      MOTION TO DISMISS

    BRIM PROPERTIES LLC and DAWNDI D.                     Case No. 2:19-cv-00291-RJS-JCB
    REICHMAN, Individually and as Trustee of
    the DAWNDI D. RECHMAN TRUST,                            Chief Judge Robert J. Shelby

               Defendants.                                Magistrate Judge Jared C. Bennett


           On November 12, 2019, the court dismissed Plaintiff Adris Brundidge’s Complaint

without prejudice. She then filed a Second Amended Complaint, which Defendants Brim

Properties LLC and Dawndi D. Reichman (collectively, Brim Properties) promptly moved to

dismiss (First Motion to Dismiss).1 Before the court addressed the First Motion to Dismiss,

Brim Properties asked the court to stay these proceedings until the Utah state court resolved

Brim Properties’ Motion for Order to Show Cause against Brundidge. The court stayed this case

pending resolution of the Motion for Order to Show Cause.

           After the Utah state court resolved Brim Properties’ Motion for Order to Show Cause,

Brim Properties filed a second Motion to Dismiss (Second Motion to Dismiss),2 asking the court

to lift the stay and dismiss the Second Amended Complaint based on the Utah state court’s order.

The court now lifts the stay and takes up Brim Properties’ First and Second Motions to Dismiss.

For the reasons explained below, the First Motion to Dismiss 3 is GRANTED, and Brundidge’s


1
    Dkt. 24.
2
    Dkt. 44.
3
    Dkt. 24.

                                                  1
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.528 Page 2 of 8



Second Amended Complaint is DISMISSED WITHOUT PREJUDICE. Brundidge may file an

amended complaint no later than fourteen (14) days from the entry of this Order.

            Because the court grants the First Motion to Dismiss, Brim Properties’ Second Motion to

Dismiss4 is moot and therefore DENIED.

                                               BACKGROUND

            Brundidge has been Brim Properties’ tenant since October 2015.5 In February 2018,

Brundidge renewed her tenancy with Brim Properties by signing a Residential Rental Agreement

(Rent Agreement).6 The Rent Agreement granted Brundidge a one-year lease in exchange for

rent payments of $1,700 each month.7 The lease term began March 1, 2018, and ended on the

last day of March 2019.8

            On April 1, 2019, Brim Properties posted on Brundidge’s door a Notice to Vacate.9 The

Notice to Vacate gave Brundidge until April 30, 2019, to vacate the property.10 Instead of

vacating, Brundidge filed this lawsuit against Brim Properties on April 30, 2019.11 Brim

Properties then filed an unlawful detainer action against Brundidge in Utah state court.12

            In May 2019, Brim Properties moved to dismiss Brundidge’s Complaint.13 Before the

court heard Brim Properties’ motion, Brundidge filed an Amended Complaint.14 During the


4
    Dkt. 44.
5
    Dkt. 22-2 at 2.
6
    See Dkt. 22-1.
7
    Id. at 2.
8
    Id.
9
    Dkt. 22 (Second Amended Complaint) at 8; Dkt. 22-3 at 5.
10
     Dkt. 22-3 at 5.
11
     See Dkt. 1 (Complaint).
12
     See Dkt. 22-3.
13
     See Dkt. 14.
14
     See Dkt. 18.

                                                         2
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.529 Page 3 of 8



hearing on Brim Properties’ motion, however, the Amended Complaint was dismissed without

prejudice “[o]n an oral motion.”15 The court also granted Brim Properties’ motion to dismiss and

gave Brundidge leave to file a Second Amended Complaint,16 which she did in December

2019.17

            Brundidge brings four causes of action in her Revised Second Amended Complaint

(Second Amended Complaint).18 Brundidge first claims Brim Properties violated the Fair Debt

Collection Practices Act (FDCPA) by pursuing unpaid rent and attorney’s fees as part of its

unlawful detainer action in state court.19 Next, she claims she is entitled to a declaratory

judgment voiding the Notice to Vacate because it was posted on her door and not delivered

directly to her.20 Third, she claims Brim Properties interfered with her business interests by

posting the Notice to Vacate in a conspicuous location.21 Fourth, she claims she is entitled to

damages for Brim Properties’ intentional infliction of emotional distress.22

            In December 2019, Brim Properties filed a new Motion to Dismiss, asking the court to

dismiss the Second Amended Complaint on the grounds that it fails to state an actionable

FDCPA claim.23 Because there is no federal cause of action, Brim Properties argues, the court

should decline to exercise supplemental jurisdiction over the remaining claims.24



15
     Dkt. 19.
16
     Id.
17
     See Dkt. 22 (Second Amended Complaint).
18
     See id. at 3–10.
19
     Id. at 3–8.
20
     Id. at 8.
21
     Id. at 9.
22
     Id. at 9–10.
23
     Dkt. 24 at 1.
24
     Id. at 6–7.

                                                   3
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.530 Page 4 of 8



                                              LEGAL STANDARD25

            Brim Properties moves to dismiss Brundidge’s FDCPA claim pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure.26 While the Rule 12(b)(6) analysis is typically confined

to the plausible allegations in a complaint, the court may also consider “the attached exhibits and

documents incorporated into the complaint by reference.”27

            Under Rule 12(b)(6), the court may dismiss inadequately pleaded claims—that is, where

the complaint fails “to state a claim upon which relief can be granted.”28 To adequately state a

claim, “a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”29 A claim is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”30 In other words, “[t]he allegations must be enough that, if assumed

to be true, the plaintiff plausibly (not just speculatively) has a claim for relief.” 31 Although this

does not require “detailed factual allegations,” it does “demand[] more than . . . unadorned, the



25
  Brundidge argues the court must treat Brim Properties’ First Motion to Dismiss as a motion for summary judgment
pursuant to Rule 12(d) of the Federal Rules of Civil Procedure because Brim Properties makes various arguments
supported by unsworn allegations that do not appear in the Second Amended Complaint. Dkt. 25 at 1–2. For example,
Brim Properties alleges that “Defendants do not engage in any business the principal purpose of which is the collection
of any debts,” “Defendant Reichman is a landlord using Defendant Brim as a property manager,” and “Defendants are
not persons who regularly collect or attempt to collect, directly or indirectly, debts owed or due or asserted to be owed
or due another.” Dkt. 24 at 5. The Second Amended Complaint makes no such allegations. But Rule 12(d) requires
the court to treat a Rule 12(b)(6) motion as a Rule 56 motion only if “matters outside the pleadings are presented to
and not excluded by the court.” Fed. R. Civ. P. 12(d) (emphasis added). Accordingly, the court analyzes the First
Motion to Dismiss under the Rule 12(b)(6) standard because the court excludes all matters Brim Properties introduces
that are not included in the Second Amended Complaint. Additionally, the court will not consider Brim Properties’
arguments founded on the excluded matters.
26
     Dkt. 24 at 1.
27
  Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d 1194, 1201 (10th Cir. 2011)
(citation omitted).
28
     Fed. R. Civ. P. 12(b)(6).
29
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks and citation omitted).
30
     Id. (citation omitted).
31
     Robbins v. Okla., 519 F.3d 1242, 1247 (10th Cir. 2008).

                                                            4
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.531 Page 5 of 8



defendant-unlawfully-harmed-me accusation[s].”32 Indeed, a complaint “that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do.”33

            In practice, the court applies Rule 12(b)(6) by “first discard[ing] allegations in the

complaint that are ‘legal conclusions’ or ‘threadbare’ recitals of the elements of a cause of

action, supported by mere conclusory statements.”34 Next, the court “accepts as true the

remaining, well-pleaded (that is, plausible, non-conclusory, and non-speculative) factual

allegations and construe[s] them in the light most favorable to the plaintiff.”35

                                                     ANALYSIS

            The court ordinarily should decline to “exercise supplemental jurisdiction over state-law

claims [when] it . . . dismisses all claims over which it has original jurisdiction.”36 Accordingly,

the court first considers the viability of Brundidge’s FDCPA claim—the only claim over which

this court has original jurisdiction.

     I.     Brundidge Has Not Stated An FDCPA Claim

            To state a claim under the FDCPA, a plaintiff must plausibly allege four elements:

            (1) Plaintiff is any natural person who is a ‘consumer’ within the meaning of 15
            U.S.C. § 1692a(3); (2) The “debt” arises out of a transaction entered primarily for
            personal, family, or household purposes, 15 U.S.C. § 1692a(5); (3) Defendant
            collecting the debt is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6);
            and (4) Defendant has violated, by act or omission, a provision of the FDCPA.37


32
     Iqbal, 556 U.S. at 678 (citation omitted).
33
     Id. (quotation marks and citation omitted).
34
   Soto for Estate of Jimenez v. Bd. Of Cty. Comm’rs of Caddo Cty., 748 F. App’x 790, 793 (10th Cir. 2018)
(unpublished) (brackets omitted) (quoting Iqbal, 556 U.S. at 678).
35
     Id. (citing Iqbal, 556 U.S. at 679).
36
  Phan v. Colo. Legal Servs., 769 F. App’x 520, 527 (10th Cir. 2019) (unpublished) (quotation marks and citation
omitted).
37
  Rhodes v. Olson Assocs., P.C., 83 F. Supp. 3d 1096, 1103 (D. Colo. 2015) (citation omitted); see also Obduskey v.
Wells Fargo, 879 F.3d 1216, 1219 (10th Cir. 2018) (“To prevail under the FDCPA, a plaintiff must prove that the
defendant is a ‘debt collector’ who is trying to collect a ‘debt’ from the plaintiff in violation of some provision of the
FDCPA.”).

                                                            5
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.532 Page 6 of 8



Brim Properties argues Brundidge has not pleaded allegations sufficient to satisfy the second and

third elements of an FDCPA claim.38 Brim Properties also argues Brundidge’s Second Amended

Complaint should be dismissed because the parties stipulated to such a dismissal in state court.39

Because the court concludes Brundidge has not adequately pleaded facts from which it can infer

that Brim Properties is a debt collector, it dismisses the Second Amended Complaint and

declines to address Brim Properties’ alternative arguments.

            The FDCPA defines the term “debt collector” as “any business the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.”40 Thus, “[t]he FDCPA

establishes two alternative predicates for ‘debt collector status’: 1) engaging in debt collection as

the ‘principal purpose’ of the entity’s business; or 2) engaging in debt collection ‘regularly.’”41

            Brundidge’s allegations, in their entirety, concerning Brim Properties’ status as a debt

collector are:

            The defendants are debt collectors within the meaning of 15 United States Code
            Section 1692(a)(5). Plaintiff need not plead and prove this element. This Court
            ruled on November 12, 2019 as follows: “I conclude that it is not a jurisdictional
            prerequisite under the Fair Debt Collection Practices Act that the defendants be
            debt collectors.”42

Brundidge argues this is sufficient because, according to Brundidge, the court’s November 12,

2019, oral ruling permitted her to forgo the requirement under Rule 8 of the Federal Rules of




38
     See Dkt. 24 at 4.
39
     Id. at 6.
40
     15 U.S.C. § 1692a(6).
41
     James v. Wadas, 724 F.3d 1312, 1316 (10th Cir. 2013) (citations omitted).
42
     Dkt. 22 (Second Amended Complaint) at 5.

                                                           6
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.533 Page 7 of 8



Civil Procedure that a pleading contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.”43 Brundidge misunderstands the court’s ruling.

           As quoted by Brundidge, the court concluded that Brim Properties’ alleged status as debt

collectors was “not a jurisdictional prerequisite under” the FDCPA.44 But that ruling did not

address whether Brundidge has plausibly pleaded the elements of an FDCPA claim or risks

dismissal under Rule 12(b)(6). Indeed, the court has never relieved Brundidge of her obligations

under Rule 8. Brundidge’s only allegation about Brim Properties’ status as “debt collectors” is a

legal conclusion that this court may not consider in the context of a motion to dismiss. As a

result, Brundidge has failed to plead an FDCPA violation, and her FDCPA claim is dismissed

without prejudice.

 II.       The Court Will Not Exercise Supplemental Jurisdiction Over Brundidge’s
           State Law Claims

           “Under 28 U.S.C. § 1367(c)(3), the district court may decline to exercise supplemental

jurisdiction over state-law claims if it has dismissed all claims over which it has original

jurisdiction.”45 “Indeed, [the Tenth Circuit has] directed courts that they should usually do so in

these circumstances.”46 As explained above, the court dismisses Brundidge’s federal claim.

Accordingly, the court declines to exercise supplemental jurisdiction over her remaining state-

law claims and dismisses them without prejudice.




43
     Fed. R. Civ. P. 8(a)(2).
44
     Dkt. 22 (Second Amended Complaint) at 5.
45
     Phan, 769 F. App’x at 527 (quotation marks omitted).
46
     Id. (citing Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011)).

                                                             7
Case 2:19-cv-00291-RJS-JCB Document 52 Filed 07/29/20 PageID.534 Page 8 of 8



                                            CONCLUSION

           For the reasons explained above, Brim Properties’ First Motion to Dismiss47 is

GRANTED, and Brundidge’s Second Amended Complaint is DISMISSED WITHOUT

PREJUDICE. Brundidge may file an amended complaint within fourteen (14) days if she wishes

to replead her claims. If Brundidge does not submit an amended complaint within that time

period, the court will close the case.

           In so ruling, the court recognizes that Rule 15(a)(2) of the Federal Rules of Civil

Procedure requires the court to “freely give leave [to amend a complaint] when justice so

requires.”48 The Second Amended Complaint represents at least Brundidge’s second attempt to

plead a cognizable FDCPA claim, and the court is aware of the potential time, expense, and

burden responding to a third amended complaint may cause Defendants. This is particularly so

in light of the Utah state court’s order directing Brundidge to dismiss this action.49 The court

offers here no opinion concerning the effect of that order on the parties to this case. However, in

view of all the circumstances, the court gives Brundidge notice that this likely will be her last

opportunity to amend.

           SO ORDERED this 29th day of July 2020.

                                                         BY THE COURT:


                                                         _________________________________
                                                         ROBERT J. SHELBY
                                                         United States Chief District Judge




47
     Dkt. 24.
48
     Fed. R. Civ. P. 15(a)(2).
49
     See Dkt. 44-1 ¶¶ 35–41.

                                                    8
